Title: From James Madison to Nicholas Biddle, 2 May 1825
From: Madison, James
To: Biddle, Nicholas


        
          Dear Sir
          Montpellier May 2. 1825
        
        I have recd. the letter with which you favored me on the 26th. Ult.
        In the application made in that to which it is an answer, I was misled by what I understood to be occasionally done by Banks possessing affluent funds, and apprehending neither ultimate loss, nor an early pressure. Of the System adopted by the Bank of the U.S. as explained by you, I can not

speak but with entire approbation; and it would be far from my wish, if it were at my option, to be the occasion of a departure from it. I would observe only that my object, tho’ not, as appears, within the policy of the Bank, was not a loan for a very long or indefinite period, or on landed security merely. It did not preclude a limitation to a year or two, nor the usual personal security along with the real.
        I hope the Board of Directors will not doubt that I am duly impressed by the kind dispositions with which my proposal was taken into consideration; and that I need not say how particularly sensible I am of the friendly terms in which you have communicated their decision. I beg you to be assured Sir of great esteem & respect
        
          James Madison
        
      